Waterman, J.
In giving in its property to the assess- or two items were overlooked by the bank, and it now concedes that its proper assessment should be $5,151.36. The controversy here arises over a certain sum of $.50,000, which, if assessable to the bank, would increase its assessment to the *105amount fixed by tbe board of review. • If this sum of $50,000 is not taxable to tbe bank, tbe proper assessment is $5,151.36. Tbe capital stock of tbe bank is $50,000. At tbe time of organization it was agreed among tbe stockholders that each should deposit in tbe bank an amount equal to tbe face value of tbe stock held by him, making a total deposit by stockholders of $50,000. Tbis was done, and it is tbis amount which is tbe subject of controversy. Certificates of deposit were issued to tbe stockholders for tbe amount of tbis fund contributed by each. There was an oral agreement between tbe stockholders that these deposits should not be withdrawn, but, in case of a sale of stock, they were to pass to tbe purchaser, to whom a new certificate of deposit should issue. Tbis agreement was observed, and no such deposit ever was withdrawn from tbe bank. Por a time these certificates, bore the indorsement, “Not negotiable except with stock certificate No. —the number in each case being inserted. But changes were made at times, and when this assessment was made tbe indorsement was merely, “Non-negotiable.” At all times tbe certificates were in terms payable on their surrender.
It is said tbe oral agreement not to withdraw tbe deposits was invalid, and could not have tbe effect to alter tbe terms of tbe written instruments. Such an agreement is not invalid. It is only a rule of evidence that prevents its being shown in any case. But in any event, as tbe oral agreement was in fact observed and treated as binding by tbe stockholders and tbe bank, we see no reason why tbe rights of defendant may not be rested upon it. Neither of tbe parties affected ever questioned tbe bank’s right to bold tbis money as against tbe claims of those who deposited it. Why, then, may not tbe municipality accept a condition which those parties recognized as existing ? Under the oral agreement, these deposits belonged to tbe bank. They were part of its working capital and not an indebtedness which it might be called upon to pay. As strengthening tbis view, *106wo may add that the same dividends were paid on these deposits as upon capital stock. If the bank had the use of this money under an agreement between those who deposited it by which they bound themselves not to withdraw it, the certificates of deposit are in no sense different from stock certificates, and this money must be treated as surplus capital. Section 1322 of the Code provides that shares of stock in state banks shall bo.taxed to such banks, and this section, together with the one immediately preceding, prescribes the manner in which the value of such shares shall be ascertained. That method was pursued by the assessor; but this particular sum of $50,000 was treated as a deposit to be assessed to the individual owners, and was deducted from the total assets of the bank under the rule announced in Campbell v. Cily of Centerville, 69 Iowa, 439. The board of review, in revising the assessment, charged this up as in the nature of capital, which, for the reasons given, we think was correct. — Affirmed.
Granger, O. L, not sitting.